/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 29, 2015

                                      No. 04-15-00075-CV

                         SAN ANTONIO HOUSING AUTHORITY,
                                     Appellant

                                                v.

                                 SERENTO APARTMENTS,
                                       Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-16503
                      The Honorable Stephani A. Walsh, Judge Presiding

                                         ORDER

        This is an accelerated appeal. Appellee’s brief was due April 6, 2015. When the brief
was not filed, we notified appellee that if we did not receive a response within ten days, we
would set the appeal at issue without appellee’s brief. On April 23, 2015, appellee filed a motion
for extension of time to file the brief asking for an extension of ten days. However, appellee was
unclear as to when the ten days should run from. Accordingly, we will assume appellee is
requesting ten days from the date the motion was filed, i.e., April 23, 2015, and we GRANT the
motion and ORDER appellee to file the brief on or before May 4, 2015. This gives appellee a
ten-day extension from the date the motion was filed and a thirty-day extension from the original
due date.


                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court